Citation Nr: 0432196	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  00-09 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION


The veteran had active service from November 1967 to October 
1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran's May 2000 substantive appeal made reference to 
issues other than PTSD, apparently in regard to the February 
2000 Statement of the Case which listed the issues for appeal 
that had been previously denied by the RO.  In an August 2000 
letter, the RO informed the veteran that an appeal of the 
issues referenced in his substantive appeal was not timely.  
The sole issue for consideration before the Board at this 
time is service connection for PTSD.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2. A claimed PTSD stressor not been verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini II)), the 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, the original RO 
decision that is the subject of this appeal was entered in 
July 1999, before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached"' (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In the present case, regarding the issue of service 
connection for PTSD, a substantially complete application was 
received in July 1998.  Thereafter, in a rating decision 
dated in July 1999 PTSD was denied by the RO.  Only after 
that rating action was promulgated did the AOJ, in August 
2002, provide notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his or her possession that pertains to the claim.  Notice 
of the VCAA requirements was also included in the April 2004 
Supplemental Statement of the Case. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in August 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
or her claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  

Concerning the veteran's claim of service connection for PTSD 
barbae, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulations.  The record in this case includes 
the veteran's service medical records, along with VA and 
private treatment records.  Furthermore, the veteran has been 
afforded a VA medical examination to evaluate his claimed 
PTSD.  VA has obtained additional records identified by the 
veteran and has attempted to obtain records to substantiate 
or verify his claimed PTSD stressors.  

The Board has reviewed the facts of this case in light of 
VCAA and the VCAA regulations.  As discussed above, VA has 
made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the VCAA and VCAA regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service. 38 U.S.C.A. § 1110.  Service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service. 38 C.F.R. § 
3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in- service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV). 

The Board notes that 38 C.F.R. § 3.304(f) was recently 
amended as the regulation pertained to personal assault PTSD 
claims.  However, the amendment did not change the pertinent 
part of the regulation dealing with the requirement of a 
diagnosis of PTSD. See generally 67 Fed. Reg. 10330 (Mar. 7, 
2002).

Factual Background

The veteran's service personnel records show that his primary 
occupational specialty was as an aircraft power plants 
mechanic.  He had one year foreign and/or sea service.  The 
veteran served during the Vietnam era, but it does not appear 
that he had service in the Republic of Vietnam or nor is it 
indicated that he engaged in combat during service.  The 
service medical and personnel records are absent for any 
complaints, findings or treatment for a psychiatric disorder, 
including PTSD.

A private medical record dated in January 1990 shows that the 
veteran received treatment for depression and situational 
anxiety.  Private clinical records in mid-1997 show treatment 
for depression and adjustment disorder. 

At a VA mental health examination in November 1997 the 
veteran complained of residuals of a head injury and exposure 
to chemicals sustained in service. It was indicated that the 
veteran denied experiencing any other traumas in service.  
The diagnosis was: Adjustment disorder with depressed mood.  
The veteran was reportedly depressed due to familial 
problems. Psychological testing was performed and it was 
indicated that the veteran did not give a genuine 
presentation.  A VA mental health examination in July 1998 
revealed a diagnosis of adjustment disorder with mixed mood.  

In an August 1998 statement concerning his PTSD claim, the 
veteran indicated that he had sleep disturbance.

In a March 1999 response to a VA PTSD questionnaire, the 
veteran stated that he did not have the exact dates, names of 
units, or names of people associated with his stressors.  The 
veteran stated that he had sleep disturbance and nightmares, 
and that he did not wish to relive his experiences or talk or 
write about them due to the emotions involved. 

A VA mental disorder examination was performed in April 1999.   
It was reported that he veteran had had marital discord and 
that he had been robbed at knifepoint in 1992.  The veteran 
complained of depression and anger related to marital 
problems and a traumatic event during service.  It was 
indicated that while working at an airfield during service, a 
plane crash occurred and the body parts of the pilot and his 
family were placed in a container and he had to deal with 
them.  It was reported that the veteran was a friend of the 
pilot and he had to struggle with the event.  He was also 
affected by other crashes that he knew about or witnessed.  
He had nightmares about the incidents and he avoided 
airports.  Airplanes made him think of the pilot and he 
shaked and became agitated.  The veteran reported having 
problems with sleep and troubles with his emotions. The 
veteran also spoke of trauma related to being confronted with 
a knife in 1992.  The diagnosis was dysthymic disorder, 
sometimes becoming a major depression; some elements of PTSD 
but this diagnosis is not definitely made.  The examiner 
commented that the veteran did give certain PTSD symptoms 
related to the supposed accident in the Marines and related 
to the knife incident.  It was indicated that more 
documentation was required before a definite diagnosis of 
PTSD could be made.         

At a VA psychiatric examination in April 1999 the veteran 
spoke concerning his "delayed stress".  He reported his 
military experience on a flight line which had caused 
frightening memories.  The diagnoses were PTSD and major 
depression.  In a May 1999 psychiatric medical examination, 
it was reported that the veteran had depression.  His primary 
stressor was being in contempt of court for not paying child 
support.  The diagnoses were Major depressive disorder, 
recurrent, without psychotic features; rule out PTSD.  In 
September and August 1999 mental health examination reports 
it was indicated that the veteran had depression and PTSD

A personal hearing was held at the RO in May 2000.  The 
veteran testified that he believed his service medical and 
personnel records were not associated with the claims folder.  
He stated that while in Japan he was in flight operations and 
that he witnessed a plane crash.  He stated that the next day 
he was loading a plane with passengers and cargo and a 
corpsman handed him a big mason jar, which were reported to 
be the remains of the pilots, killed in the air crash the 
previous day.  He stated that he was stationed at the Marines 
Cprs Air Station Iwakuni, 50 miles south of Hiroshima. He 
stated believed that his squadron was the BMF 115.  The 
veteran stated that he was stationed there from August 1977 
to August 1978, and the incident happened in early spring or 
late winter.  The veteran was unable to remember the names of 
the pilots. The veteran testified that while working on a 
flight line taking apart plane engines he would see bits of 
human flesh, which were human beings that had been sucked 
into the intake of aircraft.  He indicated that he witnessed 
six episodes at various times through his career.  He stated 
that in another episode an airman was playing with the 
propeller of a bomb, and the veteran was informed that a turn 
of the propeller of the bomb could set the bomb off, which 
shook him up. He testified that he had tears when combat 
footage of Vietnam was on the history channel.

In a July 2002 document entitled, "conference report" from 
a decision review officer at the RO, it was indicated that 
the veteran reported his alleged stressors included: Finding 
body parts in jet engine packing crates; witnessing a jet 
pilot that he knew get killed in a crash, and being given his 
recovered remains in a jar and having to escort the widow to 
her departing plane; and worrying over the years that when a 
plane crashed it was his fault.  

In an August 2002 response from the National Personnel 
Records Center regarding any additional records of the 
veteran, it was indicated that no additional records were 
found.  

In a November 2002 response to the RO regarding the 
completion of a PTSD questionnaire, the veteran indicated 
that the form had been completed at a June 2000 hearing. 

VA outpatient clinical records through December 2002 show 
that the veteran engaged in group therapy for PTSD.   
            
At a private psychiatric examination in December 2002 the 
veteran complained of depression, anxiety, hypervigilence, 
and sleep disturbance.  He reported previously indicated 
service stressors along with an episode where a service 
friend committed suicide.  The diagnosis were: Dysthymic 
disorder versus major depression; PTSD; apparent 
schizophreniform disorder.

In a February 2004 letter to the appropriate service 
department, the RO identified several unit assignment of the 
veteran during service to aid in verification of his claimed 
stressors. The RO identified the veteran's unit assignments 
as: Company VMFA334, MAC 15 Battalion, 1st MAW Regiment, Rear 
FMF Division; Company VMFA, 1st MAW Regiment, FBO Seattle 
98764; VMA 223, MAG Battalion, 1st MAW Regiment, MCAS Cherry 
Point; Company MARTD, MARTC Battalion, 2nd MAW Regiment, NAS 
JAX FLA Division.    

In a February 2004 response from the service department, it 
was indicated that a search of unit diaries did not reveal 
any aircraft crash.  It was reported that they had been 
unable to verify the death of a reported pilot, and without 
information regarding the specific unit down to the squadron 
level, no further research could be provided. It was 
indicated that there was no means to research or verify 
anecdotal incidents.  It was also indicated that deceased 
Marines are placed in a casket for shipment, and escorted 
normally by a friend or person requested by the family of the 
deceased that is the same rank.  

Analysis    
 
The veteran asserts that he has PTSD that is the result of 
exposure to stressful events that he was subjected to during 
his period of service.  Specifically, he maintains that 
during service while assigned to a flight operations unit, he 
either observed or witnessed and heard a plane crash and 
subsequently handled the remains of the pilot whom it has 
been reported that he was acquainted with, and then was 
involved with the greeting the pilot's family subsequent to 
the plane crash and his death.  The veteran also has claimed 
that over six times during service as a jet mechanic he was 
required to dismantle engines that contained bits or parts of 
human flesh in the turbines, apparently from human beings 
being sucked into the aircraft intakes.  

Preliminarily, it must be noted that it is not asserted nor 
is there any evidence that shows the veteran engaged in 
combat during his period of military service, pursuant to 
applicable law and regulations regarding PTSD and combat. 
38 C.F.R. § 3.304(f)(1).  The veteran's service records are 
also absent for any complaints or findings referable to a 
psychiatric disorder.

The evidence of record shows that after service discharge, 
the veteran had psychiatric problems reported as anxiety, 
depression, and adjustment disorder. It is pertinent to note, 
although remindful that PTSD may be a delayed psychiatric 
disorder, that in 1997 a VA clinical record specifically 
indicates that the veteran denied experiencing any pertinent 
traumas in service.  By the very late 1990's, and since then, 
VA and private examiners have diagnosed the veteran with 
PTSD.  In this regard it must be conceded that as a 
requirement of 38 C.F.R. § 3.304(f) a diagnosis of PTSD 
exists.  In addition, it is apparent that VA examiners have 
linked the veteran's claimed service stressors, through 
medical evidence, to his PTSD symptoms, which meets the 
criteria of service connection for PTSD pursuant the 
pertinent portion of 38 C.F.R. § 3.304(f).

However, and most important to the case at hand, a provision 
of 38 C.F.R. § 3.304(f) also requires that there be credible 
supporting evidence that the claimed in-service stressor 
occurred.  The veteran adamantly argues that he was subjected 
a plane crash during service and human flesh in engine 
components that he was responsible for during his period of 
service.  The RO has attempted to obtain verification from 
the service department of the claimed service stressors of 
the veteran.  However, the service department has responded 
that research of their records has failed to reveal any 
findings or verification regarding the claimed stressors of 
the veteran.  It has also been insinuated by the service 
department that facts regarding the handling of remains as 
asserted by the veteran with regard to a claimed service 
stressor are not consistent with policy of that service 
department.  Efforts to obtain more detailed information from 
the veteran with regard to his claimed stressors have been 
without success.  It is also noteworthy to indicate that the 
lay assertions, reported medical histories, and testimony 
regarding inservice stressors of the veteran are not 
sufficient to establish their occurrence.  Corroboration of 
an in-service stressor is an essential element of a PTSD 
claim, the record must contain such evidence and there is 
none.  It has been determined that if a claimed stressor is 
not combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor, and they must be corroborated by "credible 
supporting evidence."  See Cohen v. Brown, 10 Vet. App. 128 
(1997).

In this case, despite clear diagnoses of PTSD, there is 
absolutely no credible supporting evidence of a verifiable 
inservice stressor, and verification of the reported 
inservice stressors has not been obtained.  A diagnosis of 
PTSD for VA compensation purposes must be based on a verified 
stressor.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994). 

In the present case, review of the record leads the Board to 
conclude that the preponderance of the evidence is against 
the veteran's claim of service connection for PTSD.  Without 
a verified stressor, there is no legal basis for favorable 
action on his appeal.


ORDER


The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



